Name: Commission Directive 94/23/EC of 8 June 1994 amending, with a view to fixing the minimum standards for testing vehicle braking systems, Council Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers
 Type: Directive
 Subject Matter: transport policy;  land transport;  organisation of transport;  European Union law
 Date Published: 1994-06-14

 Avis juridique important|31994L0023Commission Directive 94/23/EC of 8 June 1994 amending, with a view to fixing the minimum standards for testing vehicle braking systems, Council Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers Official Journal L 147 , 14/06/1994 P. 0006 - 0008 Finnish special edition: Chapter 7 Volume 5 P. 0154 Swedish special edition: Chapter 7 Volume 5 P. 0154 COMMISSION DIRECTIVE 94/23/EC of 8 June 1994 amending, with the view to fixing the minimum standards for testing vehicle braking systems, Council Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailersTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/143/EEC of 29 December 1976 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (1), as last amended by Directive 92/55/EEC (2), and in particular Article 5a (2) thereof, Having regard to Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and of their trailers (3), as last amended by Directive 91/422/EEC (4), Whereas Directive 77/143/EEC provides for the regular roadworthiness testing of all categories of vehicles listed in Annex I thereto; Whereas that Directive provides for the adoption by the Council of separate directives necessary to define the minimum standards and methods for testing the items listed in Annex II thereto and the establishment of a committee to advise the Commission before it adopts the amendments which are necessary to adopt the standards and methods defined in the separate directives to technical progress; Whereas Directive 77/143/EEC, as amended in particular by Council Directive 92/54/EEC (5), defines the minimum standards for testing vehicle braking systems; Whereas it is necessary to adapt these standards to technical progress to include minimum braking efficiency values so as to ensure, as far as practicable, that vehicles in service are safe as far as braking efficiency is concerned; Whereas, until such time there are harmonized test procedures and practices, Member States may use their judgement as to the test procedure they use to establish whether the vehicle in question meets the braking requirements; Whereas it is recognized by all concerned with vehicle testing that the method of testing and, in particular whether the vehicle is tested in a laden, part laden or unladen condition, influences the degree of confidence testers have as to the roadworthiness of the braking system; Whereas the prescription of brake force reference values for various laden conditions for each vehicle model would help restore that confidence, whereas this Directive enables testing under this regime as an alternative to testing against minimum performance values for each vehicle category; Whereas it is the intention to further amend this Directive so as to include a harmonious and improved test methodology; Whereas the scope of this Directive relates in the main to vehicles which have been type-approved to the provisions of Directive 71/320/EEC although it is recognized that certain types of vehicle have been approved to national standards which may differ from the requirements of this Directive; whereas Member States may establish their own testing standards regarding brake efficiency for vehicles that are considered to be of historic interest; Whereas, in recognizing the right of Member States to establish their own standards for historic vehicles, those standards sould not be more severe than those which the vehicle was originally designed to meet; Whereas, in view of the effects of such adaptations on the sector in question, in Community measures provided for by this Directive are necessary to attain the objectives sought, namely harmonization at Community level of the rules on roadworthiness tests and to improver road safety; whereas this cannot adequately be achieved by the Member States individually; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directive on Motor Vehicle Roadworthiness Testing, establishing pursuant to Article 5b of Directive 77/143/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 77/143/EEC is hereby amended as follows: "" ID="1">1.2.1. Performance (progressively increased to maximum effort)> ID="2">- Inadequate braking effort on one or more wheels"> ID="2">- Braking effort from any wheel is less than 70 % of the highest recorded effort from another wheel on the same axle. In the case of brake testing on the road then the vehicle's deviation from a straight line is excessive"> ID="2">- No gradual variation of brake effort (grabbing)"> ID="2">- Abnormal time lag in brake operation at any wheel"> ID="2">- Excessive fluctuation of brake effort due to distort discs or oval drums"> ID="1">1.2.2. Efficiency> ID="2">- A braking ratio which relates to the maximum authorized mass or, in the case of semi-trailers, to the sum of the authorized axle loads where practicable, less than the following:"> ID="2">Minimum braking efficiency"> ID="2">Category 1: 50 % (6)"> ID="2">Category 2: 43 % (7)"> ID="2">Category 3: 40 % (8)"> ID="2">Category 4: 50 %"> ID="2">Category 5: 45 % (9)"> ID="2">Category 6: 50 %"> ID="2">- or a braking effort less than the reference values if specified by the vehicle manufacturer for the vehicle axle (10)"> ID="1">1.3.2. Efficiency> ID="2">- For all vehicle categories, a braking ratio less than 50 % (11) of the service brake performance defined in 1.2.2 in relation to the maximum authorized mass or, in the case of semi-trailers, to the sum of the authorized axle loads"> ID="1">1.4.2. Efficiency> ID="2">- For all vehicle categories, a braking ratio less than 16 % in relation to the maximum authorized mass, or, for motor vehicles, less than 12 % in relation to the maximum authorized combination mass of the vehicle, whichever is greater'.""> Article 2 Member States shall apply suitable procedures to establish, as far as practicable, that the brake performance of the vehicles registered in their territory meet the requirements specified in Directive 77/143/EEC. Article 3 Member States may require higher braking efficiency minima and may include testing against higher laden weights, than those specified in Annex II for those vehicles registered in their territory, provided such requirements do not exceed those of the vehicle's original type-approval. Article 4 Member States may, after consulting the Commission, establish their own testing standards regarding brake efficiency for vehicles that are considered to be of historic interest. Article 5 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1997. They shall immediately inform the Commission thereof. When these provisions are adopted by Member States, they shall contain a reference to this Directive or shalll be accompanied by such reference at the time of their official publication. The procedure for making such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in this field governed by this Directive. Article 6 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. Done at Brussels, 8 June 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 47, 18. 2. 1977, p. 47. (2) OJ No L 225, 10. 8. 1992, p. 68. (3) OJ No L 202, 6. 9. 1971, p. 37. (4) OJ No L 233, 22. 8. 1991, p. 21. (5) OJ No L 225, 10. 8. 1992, p. 63. (6) 48 % for Category 1 vehicles not fitted with ABS, or type approved before 1 October 1991 (date of prohibition of first putting into circulation without European component type-approval) (Directive 88/194/EEC (OJ No L 92, 9. 4. 1988, p. 47)). (7) 45 % for the vehicles registered after 1988 or from the date of adoption of the type-approval Directive 71/320/EEC, as amended by Directive 85/647/EC (OJ No L 380, 31. 12. 1985, p. 1), within the Member States' national legislation, whichever is the later. (8) 43 % for semi-trailers and draw bar trailers registered after 1988 or from the date of adoption of the type approval Directive 71/320/EEC, as amended by Directive 85/647/EEC, within the Member States' national legislation, whichever is the later. (9) 50 % for Category 5 vehicles registered after 1988 or from the date of adoption of the type approval Directive 71/320/EEC, as amended by Directive 85/647/EEC, within the Member States' national legislation, whichever is the later. (10) The reference value for the vehicle axle is the braking effort (expressed in Newtons) necessary to achieve this minimum prescribed braking force at the particular weight that the vehicle is presented. (11) For Categories 2 and 5 vehicles the minimum secondary brake performance will be 2,2m/s2 (as the secondary brake performance was not affected by Directive 85/647/EEC).